COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                       NO.  2-10-020-CV
 
 
JIM SHAW,
DEFENDANT-SURETY                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                            APPELLEE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant
Jim Shaw, Defendant-Surety, attempts to appeal from the trial court=s June 15,
2009 judgment.  Appellant filed his
notice of appeal on January 22, 2010, more than seven months after the trial
court signed its judgment.




On
February 2, 2010, we sent appellant a letter that informed him of our concern
that we do not have jurisdiction over this appeal because the notice of appeal
was untimely filed.  See Tex. R.
App. P. 25.1(b), 26.1; Crites v. Collins, 284 S.W.3d 839, 840 (Tex.
2009) (indicating that the timely filing of a notice of appeal under rule 26.1
is jurisdictional); Wilkins v. Methodist Health Care Sys., 160 S.W.3d
559, 561, 564 (Tex. 2005) (same).  We
also informed appellant that unless he filed a response by February 12, 2010,
showing grounds for continuing this appeal, the appeal could be dismissed for
want of jurisdiction.  Appellant has not
filed a response.
The
times for filing a notice of appeal are mandatory and jurisdictional, and
absent a timely filed notice of appeal or extension request, we must dismiss
the appeal.  See Tex. R. App. P.
25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Because appellant=s notice of appeal was not
timely filed, we dismiss his appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  March 18, 2010




[1]See Tex. R. App. P. 47.4.